IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MAURICIO KYLER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1417

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Mauricio Kyler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.